RECEIVED

UNITED STATES DISTRICT COURT ASHEVILLE, NC

WESTERN DISTRICT OF NORTH CAROLINA MAY 26 2020

W, DISTRICT OF N.C.

 

KAREN K. JONES, C.A. No: 1:18-CV-00367-MR-WMC
Plaintiff,

Vv.

TRUSTEES OF ISOTHERMAL
COMMUNITY COLLEGE, WALTER
DALTON, KIMBERLY GOLD, and
STEPHAN MATHENY,

Defendants.

 

 

 

 

PLAINTIFF KAREN K, JONES’ MOTION TO SET ASIDE
MEMORANDUM OF SETTLEMENT

NOW COMES Plaintiff Karen K. Jones (hereinafter “Plaintiff’) in Pro se,
hereby moves pursuant to Fed. Rule Civ. P 60(b), that this Honorable Court Grant
Plaintiff's Motion to Set Aside the Memorandum of Settlement (hereinafter
“Memorandum”) in the above captioned matter.

Plaintiffs Motion is made pursuant to Rule 60(b) in that Defendants’ have
breached the contract; Defendants’ have breached the covenant of good faith and
fair dealing; Defendants and Plaintiff lacked a meeting of the minds; in that the

terms of the Memorandum are ambiguous, at best; the Agreement is not the

1
Case 1:18-cv-00367-MR-WCM Document 29 Filed 05/26/20 Page 1 of 5

 

 
complete agreement; and Defendants’ agreement is void as an agreement to the
agreement constitutes a counteroffer.

1. On or about February 17, 2020, Plaintiff and Defendants (hereinafter
collectively the “Parties”) engaged in mediation, the result of which was a
handwritten, barely legible listing of terms and conditions titled, “Memorandum of
Settlement.” (hereinafter “Memorandum”). Among other terms, the Memorandum
stated, “Defendants shall pay $39,650 within 14 days from approval of this
settlement by the Board of Trustees.

2. On or about March 19, 2020, Plaintiff recetved an email with an attachment
which Plaintiff's now former attorney proposed the aforementioned General
Release titled: “CONFIDENTIAL SETTLEMENT AGREEMENT AND
RELEASE IN FULL” (hereinafter “Final Agreement”). This Final Agreement was
more than a general release as it included more than 30 additional terms never
discussed or agreed upon during mediation.

3. In the months since February 17, 2020, Plaintiff has continuously tried with
no results to negotiate necessary clarifications with Defendants through her former |
Counsel regarding what she believes were terms and provisions in the General
Release not discussed or agreed to in mediation.

4. Defendants’ refusal to credibly negotiate clarifications in the Final
Agreement terms and provisions not discussed and agreed to in mediation and

2
Case 1:18-cv-00367-MR-WCM Document 29 Filed 05/26/20 Page 2 of 5
included in the Memorandum; the vagueness and ambiguity of the original
Memorandum clearly show there was no meeting of the minds; and Defendants’
have engaged in a breach of the contract and a breach of the covenant of good faith
and fair dealing.

5. Therefore, the agreement embodied in the Memorandum of Settlement must
be set aside.

This Motion to Set Aside the Memorandum of Settlement is
coniemporaneously filed with her Statement of Material Facts, Memorandum of
Law, and the Exhibits to this Motion:

EXHIBIT A: Memorandum of Settlement;

EXHIBIT B: Email of April 13, 2020,

EXHIBIT C: Confidential Settlement Agreement and Release in Full;

EXHIBIT D: Emails between Plaintiff and Former Counsel dated March 20-

24 and April 20, 2020;

EXHIBIT E: Emails of April 15, 2020;

EXHIBIT F: Various Emails between Plaintiff and Former Counsel from

March 23-April 22, 2020;

EXHIBIT G: Email of April 29, 2020;

EXHIBIT H: Emails between Plaintiff and Plaintiff's Former Counsel dated

April 29-30, 2020;

3
Case 1:18-cv-00367-MR-WCM Document 29 Filed 05/26/20 Page 3 of 5
EXHIBIT I: Emails between Defendants' and Plaintiffs Former Counsel

dated April 29;

EXHIBIT J: Email of April 15, 2020;

EXHIBIT K: Emails between Plaintiff and Former Counsel dated May 15,

2020.

EXHIBIT L: Emails of May 18, 2020;

EXHIBIT M: Mediator Report.

WHEREFORE, Plaintiffrespectfully requests this Honorable Court grant
her Motion to Set Aside the Memorandum of Settlement; and issue such other and

further relief that this Honorable Court deem necessary and proper.

Respectfully submitted,

Dated: May 26, 2020 Kaki Hi omer

Karen K. Jones, PtaintiffIn Pro Se
201 Fairforest Drive
Rutherfordton, NC 28139

(828) 429-0179

oy,
A

kikjones(@me.com

4
Case 1:18-cv-00367-MR-WCM Document 29 Filed 05/26/20 Page 4 of 5
CERTIFICATE OF SERVICE

The undersigned hereby certifies that on May 26, 2020, she filed the
foregoing Motion to Set Aside Memorandum of Settlement on the following Party,
in the following manner:

Via Certified Mail:

Matthew J. Gilley, Attorney for Defendants
Ford Harrison

100 Dunbar Street, Suite 300

Spartanburg, SC 29306

Kotor Ob e

Karen K. Jones, Eldintiff In Pro Se

5
Case 1:18-cv-00367-MR-WCM Document 29 Filed 05/26/20 Page 5of5

 
